European Crime Prevention Network (EUCPN) - Rules on the confidentiality of Europol information - Implementing rules governing Europol's relations with partners, including the exchange of personal data and classified information - List of third States and organisations for Europol agreements - Implementing rules for Europol analysis work files - Accreditation of forensic laboratory activities (debate)
Τhe next item is the joint debate on the following reports:
by Mr Kirkhope, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council Decision adopting the rules on the confidentiality of Europol information [11943/2009 - C7-0105/2009 -;
by Mrs in 't Veld, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council Decision adopting the implementing rules governing Europol's relations with partners, including the exchange of personal data and classified information [11944/2009 - C7-0106/2009 -;
by Mr Albrecht, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council Decision determining the list of third States and organisations with which Europol shall conclude agreements [11946/2009 - C7-0107/2009 -;
by Mr Diaz de Mera Garcia Consuegra, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council Decision adopting the implementing rules for Europol analysis work files [11947/2009 - C7-0108/2009 -;
by Mrs Alfano, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Republic of Hungary, the Kingdom of the Netherlands, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland on a Council Decision setting up a European Crime Prevention Network (EUCPN) and repealing Decision 2001/427/JHA [11421/2009 - C7-0109/2009 -, and
by Mr Kirkhope, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Kingdom of Sweden and the Kingdom of Spain with a view to adopting a Council Framework Decision on Accreditation of Forensic Laboratory Activities [11419/2009 - C7-0100/2009 -.
deputising for the rapporteur. - Mr President, for once in my life, that was good timing! Can I take this opportunity first of all to apologise for my colleague, Timothy Kirkhope, who is unable to be here. What I am about to do is to read the wise wisdom of all his words that he has thought out and put on paper. I will read his views as rapporteur to you. He is the rapporteur of the two reports of the Committee on Civil Liberties, Justice and Home Affairs.
Firstly, I would like to focus on Timothy's report on the draft Council Decision adopting the rules on the confidentiality of Europol information. The rules to be established are to apply security measures to all information which is processed by, or through, Europol: in other words, a common standard for protection of information that passes through communication channels between Europol and the national units of Member States.
Along with his fellow rapporteurs for the Europol package, they have endured a frustrating time negotiating the timescale and legality of the draft Council Decisions. Following President Klaus's signature and therefore the Treaty of Lisbon becoming a reality, the negotiations with the Council and Commission have become obsolete. This report, along with his colleagues' reports, calls for a rejection of the Council text.
He would like to make it clear that he supports the aim of the Council Decision, as we are in favour of better exchange of information, and recognise the benefits Europol brings to Member States regarding law enforcement and crime fighting.
We would like to keep Europol's remit and scope small and specific and thereby make the agency as efficient and effective as possible. We also need to recognise that sovereign states have their role to play in that they control their national police forces and security services. However, without prejudice to the overall support of the European Police Office, with the entry into force of the Treaty of Lisbon and its effects on police cooperation, the rapporteur, and his fellow rapporteurs in the LIBE Committee, feel that there should be no amendments to the measures implementing the Europol decision until such measures can be adopted under the new legal framework provided by the Treaty of Lisbon.
We therefore call on the Council to withdraw its proposal and, as stated in the report, call on the Commission or the Council to make a declaration in plenary on a proposal for a new Europol decision, which shall be submitted six months following the date of entry into force of the Treaty of Lisbon.
Now I would like to turn to the second report on the initiative of the Kingdom of Sweden and the Kingdom of Spain for the adoption of a Council framework decision on accreditation of forensic laboratory activities. This is an initiative of Sweden and Spain on ensuring that laboratory activities are accredited by the accreditation body in order to combat crime through closer cooperation between law enforcement authorities in the Member States. Over the last couple of years, information exchange in the area of judicial and law-enforcement cooperation has become a high priority for the European Union and its Member States in the crime-prevention and crime-fighting potential.
The purpose of this draft framework decision is to ensure that the results of laboratory activities in one Member State are recognised as being equivalent to the results of laboratory activities in other Member States, thereby guaranteeing legal certainty to the suspects and improved judicial cooperation where evidence of one Member State is used in proceedings in another Member State.
This purpose is achieved by ensuring that laboratory activities are accredited by the accreditation body to comply with international standards. The framework decision would apply to laboratory activities relating to DNA and fingerprints, and each Member State ensures that the results of the accredited laboratory activities carried out in other Member States are recognised as equivalent to the results of the accredited domestic laboratory activities. However, it will, of course, always remain the responsibility of each individual judicial authority to assess any evidence, forensic or not, in accordance with its own national law.
Again, I would like to stress that we support the aims of the Council's framework decision. However, again, there are problems regarding the legal basis of this initiative with the entry into force of the Lisbon Treaty. The report therefore calls for a rejection of the initiative of the Kingdom of Sweden and the Kingdom of Spain. The legal clarity regarding LIBE reports is unclear in light of the ratification of the Treaty of Lisbon. This report will be submitted at a later date under a legal basis that is clear. We would suggest that this would allow this important subject to be examined in more detail, as, again, the timetable imposed was very short and did not afford Parliament the time it would have wanted on such an important subject.
rapporteur. - Mr President, I will be very brief in order to make up for Mr Nicholson and ensure that we do not run late.
The Lisbon Treaty will be in force - if I calculate correctly - seven days and five hours from now. I must say that the rush by the Council to adopt a whole series of decisions is somewhat embarrassing in the light of this. What I also find embarrassing is that there is an empty seat here, where I would have hoped to see the Council so that we could actually have an exchange of views.
I basically endorse the proposals made by the previous speaker. Of course, we support the development of Europol. We want a strong Europol. We want a Europol that is able to operate and fight against crime, but we also want a Europol that is subject to democratic scrutiny. I therefore endorse the proposal made by the previous speaker to ask the Council to withdraw the proposals on Europol and present a new proposal within a maximum of six months - and preferably earlier - under the Lisbon Treaty.
Finally, when it comes to the specific subject that I am rapporteur for - which is Europol and the transfer of personal data and confidential documents to third parties - I would like to hear from the Council - which is absent - on how it feels about the analysis made by the European Parliament's Legal Service to the effect that the legal basis chosen for this particular proposal is the wrong one. I do not know who is going to answer for the Council, but maybe it can come back on this and send somebody who can provide us with a reply.
rapporteur. - (DE) Mr President, I can agree with the previous speakers in so far as I think that it would only be sensible for the Council to present its proposals concerning Europol to the European Parliament once again, on the basis of the Treaty of Lisbon.
It is right and necessary for the judicial and police cooperation in Europe to be discussed and codecided by Parliament. Only in this way can Europol's work enjoy sufficient legitimacy. The European Parliament's joint and decisive rejection of the provisions proposed by the Council, pertaining to Europol's work, is a clear signal that amendments to the legal basis now have to be applied.
What is more, there is every reason to do so. For far too long, the implementation of European internal and security policy has been a task reserved exclusively for the executive, carried out behind closed doors. Not least in the context of the anti-terrorism measures taken following the attacks on 11 September 2001, numerous rafts of security legislation were approved, whose necessity, effectiveness and suitability was, in many cases, not thoroughly assessed, or even discussed. The political remoteness of the third pillar of the European Union has made it possible for the governments to impose highly controversial restrictions on the fundamental rights of the citizens.
This has produced a very dangerous imbalance in one area in particular. While there is now closer cooperation between the security forces throughout the world, there is no international consensus on minimum standards in relation to fundamental rights and legal protection. This gulf between government powers and civil rights is becoming increasingly pronounced, especially with regard to the exchange of personal data between the EU and third countries,. European security agencies such as Europol, Eurojust and Frontex, as well as information systems such as Schengen, Eurodac or the customs and visa database, are being used to store an increasing volume of personal data, and the linking and analysis of this data, for various purposes, is progressing rapidly. Even within Europe, it is becoming less clear who is allowed to collect, possess, analyse or pass on what data, and the conditions under which they may do so. Thus, the issue of legal protection is frequently sidelined, in the light of the principles which govern the current system.
However, what would happen if all this data was passed on only to third countries? We are not merely talking about countries such as Norway or Switzerland, but also the United States, Russia, and even Morocco or China. I wonder who would guarantee that this data was protected from abuse and arbitrary actions on the part of states to the same extent as has hitherto been the case. This Parliament actually has the right and the duty to use the new legal basis provided by the treaty to initiate a process whereby the fundamental rights of European citizens will have to be respected, without any limitations, including in the context of international cooperation in the fight against crime and terrorism. Common minimum standards must be put in place, specifically with regard to the protection of personal data, before we, as the European Union, sign any further agreements on the exchange of data with third countries.
This applies to the information obtained by Europol, as well as SWIFT banking data and flight passenger data, which are exchanged with the US authorities. Clear data protection standards, a comprehensive proportionality assessment and effective legal protection for citizens are key prerequisites for any further measures.
I am pleased that we have managed to reach this level of consensus across the political spectrum regarding the legislation on Europol, and I view this as a good sign for the forthcoming discussion on the comprehensive protection of fundamental rights in Europe. That is precisely what EU citizens now expect from us.
Mr President, Mr Vice-President of the Commission, the Europol package is made up of four draft decisions that seek to implement the Council Decision of 6 April 2009.
Firstly, Mr President, I wish to join with my fellow Members in asking for the Council proposal to be withdrawn. We want a Parliament that is much more visible and a Treaty of Lisbon that makes the decisions with regard to the Europol package. We want Parliament and the Council to be on an equal footing and in balance with each other.
In order to ensure that the reasons for my rejection of the proposal are better understood, I will say a few words about the subject of my report. One of the main tasks entrusted to the European Police Office is the job of collecting, storing, processing, analysing and exchanging information and data. So that it can carry out this important task, the competent authorities in the Member States need to send comprehensive, up-to-date, accurate information to Europol. This is the only way that Europol will be able to use its capacity for analysis to the full.
The scope of application of the draft Council Decision is limited, as defined in Article 2, to the processing of data for the purpose of analysis, in accordance with the mandate given in Article 14(1) of the Decision. To this end, Europol currently has 19 types of work files for the purpose of analysis. Each work file is a separate database, each linked to a specific type of criminal activity. Each database is therefore closely linked to the specific type of operational support that Europol can offer pursuant to the powers vested in it.
Currently, the work files are the only legal tool at European level for storing, processing and analysing information, whether it be information from the field or intelligence, including personal data.
The proposal also contains rules and general principles relating to both technical measures and rules for using them. The need to collect and process information means that a legal instrument must be created that guarantees full respect of fundamental rights. I would like to point out that this means full respect of the fundamental rights of European citizens. At the same time, such an instrument must guarantee that Europol can carry out the functions assigned to it in full. In this respect, echoing Mrs in 't Veld, I question whether or not the legal basis it is intended to apply is correct.
In this area, Mr President, the role of the European Parliament as the House representing citizens is inalienable. The compulsory control by the European Parliament is inalienable. For this reason, it is essential that, in view of the immediate entry into force of the Treaty of Lisbon, Parliament takes part in the legislative process on an equal footing with the Council. No grounds for urgency could carry more weight than the importance of defending civil liberties and the security of Europeans.
I therefore urge my esteemed fellow Members to join in rejecting the proposed instruments, without lessening our support for the European Police Office - which we do indeed support - until the Council allows Parliament to be part of the decision-making process. I also propose that we ask the Commission and the Council to withdraw the proposal and put forward a fresh one that respects the competences laid down in the Treaty of Lisbon.
Mr President, when I speak again, I will give a more convincing and clearer explanation of my position. That is all for the moment.
Mr President, ladies and gentlemen, I wish to speak about the European Crime Prevention Network.
This network was set up in 2001 by Council Decision 2001/427/JHA. Its objectives were to facilitate cooperation and exchanges of information and experiences at national and European level; to collect and analyse relevant information aimed in particular at the exchange of best practices; to organise conferences, seminars, meetings and initiatives with the objective of facilitating the exchange of experiences and best practices; and to provide its expertise to the Council and the Commission concerning crime prevention.
The Decision envisaged that the structure would be based on contact points designated by the Commission and the Member States; these contact points were to include at least one representative from the national authorities, while the other designated contact points could be researchers or university academics specialising in this field. Member States were, in any case, required to involve researchers, university academics, NGOs and civil society. Even Europol and the European Monitoring Centre for Drugs and Drug Addiction were involved in the work as expert bodies.
In 2005, the network underwent its first internal structural reform. This foresaw the permanent establishment of two commissions - one for the work programme and one for research - while the running of the website was transferred from the European Commission to the United Kingdom, which still keeps it updated.
In 2007, there was another review, which acknowledged the particular need to strengthen the secretariat and highlighted the need to confront the problem of resources for the permanent commissions and the national representatives.
In March 2009, an external evaluation was published concerning the functioning of the network. This focused on the importance of the objectives that brought the network into being but, at the same time, regrettably highlighted the organisational failure that had impeded the achievement of the important objectives that we were speaking of earlier.
The problems thus brought to light, which have led to the virtual collapse of the network, included the lack of suitable resources, an ineffective secretariat, lack of commitment on the part of the national representatives and a very poor work programme.
The evaluation also considered the possibility of disbanding the network. In consequence, the network appointed a working group to examine the recommendations made in March 2009 and took the view that certain amendments needed to be made to the Act that created the network. In particular, it was suggested that there should be an external secretariat financed with funds from Community programmes.
Although some Member States had revived the idea of disbanding the network, others suggested that it should be reformed. The Swedish Presidency of the European Council agreed with this proposal, to the extent of making it a priority in its own six-month term of office. At this point, I must stress how embarrassed I am to see these empty seats, given that these proposals were made by the Swedish Presidency itself.
The proposal envisages that the network should be composed of a secretariat, of contact points designated by each Member State and of a board of directors. This board of directors should be made up of national representatives appointed by Member States and would be presided over by a chairman in charge of an executive committee.
I think there is also some confusion in this respect between contact points and national representatives. Civil society, the academic world, the world of experience and hence, of experts, are all being completely left out of the network. This is a very serious matter. The structural links between the network and the other Community institutions and bodies that are concerned with crime and its prevention have been completely cut off.
The Decision does not envisage any form of cooperation with the European Parliament and the requirement for knowledge of languages has been omitted, despite having been requested previously.
Speaking as rapporteur, I believe that this proposal is completely ineffective and is incapable of tackling crime prevention for several reasons. First, it has been unable to fulfil the objectives for which it was created; second, there has been no cooperation between the Commission, the Council and Member States, and I believe that this must be regarded as a sort of sabotage of the network itself.
Crime prevention cannot be reduced to the exchange of best practices. Unfortunately, we have witnessed what is almost a type of tourism on the part of various officials who have visited various countries and have often not even managed to speak to one another because there were no interpreters. The failure to involve civil society and NGOs, or to develop materials on prevention such as books for schools, makes this network completely ineffective. To make the network function, I think we should strengthen its powers, and also incorporate the fight against crime and the prevention of organised crime.
I therefore suggest that we reject this proposal, which could have been accepted only if the Council had presented a genuinely ambitious proposal. Unfortunately, this has not happened.
Mr President, I have listened with great interest to the speeches given by Mr Nicholson, Mrs in 't Veld, Mr Albrecht and Mrs Alfano. This is a debate in which problems of both procedure and substance have arisen.
Regarding the procedural matters, I fully understand Parliament's position. The Treaty of Lisbon is just about to enter into force. I therefore wholly appreciate the questions that some of the Council Decisions may raise in Parliament. It is also true that the Commission somewhat regrets this situation. Nevertheless, I would now like to shed some light on these three dossiers for the benefit of Parliament.
As you are all aware, Europol - through a Council Decision that will replace the intergovernmental convention - is going to be subject to a new legal framework and become a European agency on 1 January 2010. The Council's adoption of this decision was preceded by lengthy negotiations, and preparations for its implementation are under way.
I do understand Parliament's concerns and I, too, am looking forward to seeing the next institutional framework in place, since it will pave the way for greater democratic control over the European Police Office. We should learn lessons from the initial implementation of the Council's existing decision so that we may have a solid foundation on which to build future legislation. To that end, it will be beneficial to involve Parliament and other interested parties when drawing up future regulations on Europol, particularly with regard to the terms by which this Parliament and the national parliaments will have control over Europol's activities.
Nonetheless, Mr President, I regret that Parliament has rejected the draft Council Decisions. These are implementing provisions governing important aspects of Europol's work, without which Europol cannot operate.
I now come to the matter of forensic laboratories. Once again, I understand that Parliament wants a different basis for this framework decision on the accreditation of forensic laboratory activities. The Commission is in favour of using accreditation because it encourages a higher quality of work from these laboratories, particularly when it comes to sensitive techniques relating to fingerprints and DNA samples. Stricter accreditation of these laboratories will lead to increased public confidence.
Again, I am aware of the problems with the legal basis. Like Parliament, the Commission believes that the framework decision, insofar as it refers to services under Article 50 of the founding treaty of the European Community, should have Article 50 as its legal basis. We in the Commission have made a declaration that is contained in the minutes of the JHA council meeting of 23 October 2009. In that declaration, the Commission reserves the right to take measures that it deems to be appropriate in the future.
May I add that, in accordance with provisions for financial regulations, the Commission is prepared to provide financial support for the activities of Member States that allow the accreditation of scientific police laboratories. Finally, the Commission is willing to evaluate the implementation and application of this instrument for 1 July 2018, as laid down by Article 7(4) (new).
Regarding this accreditation, although I understand Parliament's position, I also think that it goes mainly in the right direction and respects all the views that have been expressed in this House.
I shall now move on to the European Union Crime Prevention Network. Naturally, we believe that crime must be prevented. Coercive measures are not enough to reduce crime and organised crime. Prevention is vital, be it at local or cross-border level. Moreover, in the proposals I recently made on human trafficking and child pornography, I have anticipated preventative measures.
Mrs Alfano, you have just pointed out the weaknesses of the network. I am aware that a recent assessment concluded that there is a very real need for European cooperation in the fight against organised crime, and I also know that public bodies, organisations and the private sector wish for a multidisciplinary approach aimed at sharing experiences, methods and instruments within Europe.
To be sure, the European Union Crime Prevention Network has encountered strategic, political and organisational problems. The Commission is aware of these. In the short term, we have increased financial support to the network's secretariat.
In the Stockholm Programme, we have prioritised police cooperation and the need to be able to manage this at Community level, in conformity with the Treaty of Lisbon. It is true that this network can fulfil a number of tasks that you have mentioned and can undertake tasks of which you have suggested some interesting examples.
We can also expect to see common projects between social and educational institutions, involving schools, continuing training and university degree courses. We are clearly at the start of a major new crime prevention policy.
It is obvious that the role of civil society and of Parliament should be increased. Furthermore, police cooperation now comes under codecision. I therefore think that we can cooperate as closely as possible within the framework of the new legal basis. This would be in the interests of all citizens affected by security issues in their daily lives.
Of course, I have some regrets about this debate, which has centred on both the procedure to follow and on the substance. However, I do think that we can do much better from now on, after the Treaty of Lisbon has entered into force and in keeping with the Stockholm Programme. Parliament will be able to play its full role in this new strategy against organised crime and, indeed, all forms of crime.
on behalf of the PPE Group. - (NL) I should like to thank Mr Barrot, Vice-President of the Commission, for the answers he has given us and for the views he has contributed on the various topics.
Judicial cooperation in the European Union is a matter of great importance. When we speak of a citizens' Europe, we are, in particular, talking about judicial cooperation. In that respect, combating crime is our number one priority, primarily because crime is increasingly crossing over borders. Large-scale cross-border crime is often the big issue, compared to which national crime seems like little more than petty hooliganism.
On that score, the Group of the European People's Party is strongly in favour of not just Europol but also Eurodac being put in a strong position. I refer here to our framework for forensic laboratories.
An important element of combating organised crime is the democratic supervision of those who are combating crime. I certainly do not want to detract from that in any way, but I would ask that you take into account the position of the victim and that you continue to do so as we debate the proposals over the coming months. Combating crime often involves considering the rights of suspects, which is only right, because a suspect's privacy and his/her position in criminal proceedings are very important. However, over the course of the next five years, I would like us to pay more attention to the victim's position. Mr President, fundamental rights are not absolute; they must always be exercised in context. Or, as it says in the words of the Dutch Constitution: 'subject to every regard being paid to the law'. That applies equally to suspects and victims.
I can well understand that, and I agree that, for the time being, Parliament has to say: 'Hang on a minute!' when it comes to these four dossiers. Let us wait until 1 December, when we will have new proposals, and then we will have to take a reality check: one that demands the real involvement of the European Parliament.
Mr President, we have a problem, because the whole House is asking the Commission to revise the legislative package on these matters, and Mr Barrot has, very charmingly as always, told us that this goes back a long way, that it has been debated a great deal and that on 1 January, it will begin to operate. That is the reality: we have a problem.
I can tell you now, Mr Barrot, that you should tell your successor, as I realise that you cannot answer us on this matter, that when she attends the hearings in Parliament, we are going to ask her whether she intends to draw up a package of legislation on this matter, because the whole House is asking for it and it is not just a case of an over-zealous push for legislation.
It is not that Parliament is saying that it wants to be involved; it has to be involved. It has to be involved because it will have that legislative role in a few days' time, and because this is not now a matter of parliamentary control, rather that we want to make further proposals. For example, in many of the directives and decisions that come here, I see many gaps, many shortcomings and a great deal of legal insecurity. We would like to reform these provisions here.
I think that it is good for Europol to work with them. I understand that Europol is already working with them, and I want it to continue to do so, because I want Europol to move forward. I also want you to respect the right of this House to say what it thinks of these provisions, because that is its legislative function and we want to carry it out.
I am therefore telling you now that when the next Commissioner appears before us, we will ask her if she is committed to drawing up legislative proposals on this matter in order for Parliament to legislate. That is all, nothing further.
Mr President, Commissioner, ladies and gentlemen, my comment will be brief. It firstly concerns the substance and secondly the procedure, and I will repeat some of what has already been very well expressed by all the political groups.
Whilst creating an area of security, justice and freedom within the European Union is vital for us all, and certainly an example of the European democratic model that we are building, and while many of us consider Europol to be an instrument that can be adapted, we nevertheless all set great store by the fact that the pooling of resources - particularly human resources but also technical resources to fight organised crime and all kinds of trafficking - should be strictly controlled with a maximum guarantee of legal certainty, since we are striking at the very heart of our power: the rights and freedoms of European citizens.
Regarding the procedure, at the risk of sounding repetitive, I would like to assure the Commissioner, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, that all the work carried out has not been in vain. However, our citizens would misunderstand and misinterpret things entirely if, after waiting for such a long time to put into operation the institutions relating to the Treaty of Lisbon, we did not have the patience to wait a few more hours or even days in order to exercise the colegislative power that we hold so dear.
For once in Europe, it is vital that we wait a few weeks until we have a text that respects our procedural framework and, like Mrs in 't Veld, I am sorry not to see the Council here with us because this is primarily a Council matter. On behalf of my committee, I therefore believe we should have a new legislative proposal.
Mr President, to continue in the same vein, I would like to take the floor as coordinator for the Group of the Greens/European Free Alliance on matters concerning freedom, which is precisely my point.
It would be incomprehensible if, given the chance to carry out this colegislative work with the European Parliament, we then failed to do so. We therefore all agree on that point. In any case, we will need to wait and see how this develops, but it would clearly be a problem if we were unable to participate as we are legitimately requesting.
I also wanted to mention another brief point concerning the report on forensic laboratories - for this is the issue I have been following - and to say as clearly as possible that, when discussing the need for coordination, we must also examine the matter of decentralisation very carefully. Let us not forget that, in certain Member States, there is no single centre for forensic study but rather several, taking into account the distribution of territories and existing police and legal systems. Such is the case in Spain. It is important to be aware of this, because if we are going to coordinate successfully, we need to bear in mind that we are not only looking at coordination between Member States but also between regions with distinct circumstances that may not apply at national level.
Mr President, ladies and gentlemen, I shall repeat what a number of my fellow Members have already said.
Before the entry into force of the Treaty of Lisbon, the European Parliament has been asked, under the urgency procedure, to examine four texts on Europol and the issue of protecting the confidentiality of data passed on by Europol, including to third countries. We in this Parliament unanimously condemn the way in which we have been requested to examine these texts when they concern issues that will most certainly be a matter for codecision after the Treaty of Lisbon enters into force.
Many of us believe that our citizens have a right to security and that the fight against terrorism is a priority. Everything possible must be done so that our citizens do not live in constant fear of becoming the victims of terrorist attacks. It is therefore important to do all we can to strengthen police cooperation, but this cannot be done at any price and especially not to the detriment of the fundamental public right to privacy, free movement and free expression.
May I add that preventing crime should not mean more - and only more - coercive measures. It is a privilege for our democracies to protect our freedom at all times and not to undermine it unless absolutely necessary. Police cooperation should therefore take place within a specific legal framework that ensures the confidentiality of information passed on and the correct balance between information and the security aims mentioned.
The GUE/NGL Group, along with the other groups, thus calls on the Council and the Commission to withdraw these proposals. Furthermore, I also regret that the Council is not here today.
on behalf of the EFD Group. - Mr President, these reports lay down the rules for Europol gathering and exchanging information between EU Member States - and, indeed, third-party nations - of the most personal kind about EU citizens.
Significantly, they talk about the unauthorised disclosure of such information not disadvantaging, harming or prejudicing the essential interests of Europol. There is nothing about protecting the interests of the hapless, innocent citizen who might get caught up in the nightmare of a Europol investigation.
The most personal information may be collected, including sexual preferences and bank account details. This may even be shared with third-party countries, including those of such outstanding democratic credentials as Albania, Peru and the Russian Federation.
Europol is totally unnecessary from any objective point of view, but the EU's subjective point of view is that it is essential to have another of those attributes of a political state: its own police force.
How many of the EU's reluctant citizens know that Europol officers have immunity from prosecution for anything that they do or say in the course of their duties? For those of you here who have only just emerged from police states, this may not be very significant, but such immunity for law-enforcement officers is a concept alien to English law.
As the EU creates its own judicial system with instruments such as the European arrest warrant and trials in absentia, and now its own police force, we in Britain are seeing the destruction of our most basic and cherished liberties that have formerly protected us.
Every single rapporteur at least had the decency to say that these proposals should be rejected until the Lisbon Treaty was legally in force. If the EU had any decency, there would be referenda on the Lisbon Treaty and none of it would ever come into force.
(DE) Mr President, if, in the recent past, Europol's actions have, once again, succeeded in putting an end to human trafficking rings which smuggle in illegal migrants, then that is laudable. In the future, it would be equally laudable for Europol to be involved in tackling all kinds of serious, international crime. Of course, cooperation between various authorities in the fight against crime is, in principle, a good thing.
However, the issue of data protection has not been resolved with regard to the plans to grant all authorities unlimited access to data. We are being fobbed off with promises of a Data Protection Supervisor, when it is not even clear what supervisory powers they actually have. The national data protection officials are already rapidly finding the limits to their scope of action, have barely any power to intervene and little real impact. This will probably also be the case at EU level.
During the last decade, civil liberties and freedoms have been increasingly restricted in the name of the fight against terrorism. If, especially now, before the Treaty of Lisbon grants the European Parliament these codecision rights, the Ministers of Justice and Home Affairs want to rapidly push through an agreement on financial transactions, then it is only because they know that massive data protection issues are associated with it and that they would not get away unscathed in the case of the SWIFT agreement. Given that even the national law enforcement agencies are not granted this right under their respective constitutions, then why should Europol and, via the back door of the EU, the United States, in particular, be granted such unlimited rights? In my opinion, we should stop this attack on data protection.
(FR) Mr President, allow me first to express my congratulations and thanks to the Vice-President of the Commission for everything he has done as the Commissioner responsible for this area.
I hope that the two Commissioners who succeed you - not one Commissioner but two - will draw inspiration from your political vision, your commitment and your work. Thank you, Mr Vice-President.
(MT) Please allow me now to come to the point concerning the excellent opportunity I recently had to visit the office in my country responsible for Europol, relations with Europol as well as the Schengen area. In this office, there are a number of police officers who are carrying out excellent work in this area in collaboration with police officers in other EU Member States. I applaud their efforts and would like to add that this visit gave me the opportunity to appreciate the huge importance of the Europol agency. I had the opportunity to appreciate it from close quarters; its importance in combating criminality, especially since we now live in an area of liberty, of free movement within the European Union and within many European Union countries.
Obviously, the reason why we shall be voting against these proposals is not because we hold something against Europol, but indeed because we as the European Parliament want to contribute towards strengthening this office, which from next year will become an agency, so that it can truly accomplish its mission of combating criminality in a truly effective manner.
(IT) Mr President, ladies and gentlemen, concerning the request from the Council that we approve the proposal for exchanges of information between Europol and partners, including third countries, one can see what this would lead to: the proposal, if approved, would create the absurd situation of regulating, among other things, the exchange of information between Europol and third countries without Parliament having yet approved any such list of countries.
This proposal, in its depiction of the handling of personal data, seems to pave the way for the creation of a truly limitless database which could even be made available to third parties that have not yet been specified by Parliament.
Article 15(2) of the Council's proposal states that in cases of absolute necessity, even where there is no suggestion that a crime has been carried out, data may be transmitted that reveal a person's race, ethnic origin, political stance, religious and philosophical convictions, trade union membership and so on, without it being specified what is meant by 'absolute necessity' and, worse still, by endorsing the idea that there is such a thing as racial groups.
It would be interesting to hear the Council clarify what a racial group is and which racial groups exist. As far as I am concerned, I believe that there is only one race - the human race.
For these reasons, but also to maintain the independence of Parliament, which must work within the necessary time limits, I believe that the Council's proposal in its present form must be rejected by the requested deadline of 30 November.
(DE) Mr President, I would like to join Mr Busuttil in thanking the Vice-President of the Commission, Commissioner Barrot, for the work he has carried out. He has certainly not taken on an easy legislative dossier, and has often battled against the wind and rain, but trust me, Mr Vice-President, you would have found an excellent umbrella in the Group of the Alliance of Liberals and Democrats for Europe, which you could have used in these kinds of situations. Nevertheless, much has been said about Europol, so I do not think I need to repeat what fellow MEPs have already said, namely that it seems surprising that, before the 30 November, that is to say before the Treaty of Lisbon enters into force, we are still expected to pass this through Parliament. In that respect, it is a natural reaction for Parliament to reject these proposals.
It is also a shame that the Council cannot honour us with its presence today, so that it can also take these comments on board. I am sure that they will be taken into account. I wanted, above all, to comment on Mr Kirkhope's report on forensic laboratories and standards, by saying that we often have to consider whether we should begin with the details of the matter, namely what data will be transmitted and how, and whether this data is truly comparable, especially in the case of forensic laboratories. If DNA data is obtained in different ways and then transmitted and a match is not possible, then more harm than help is done to the person concerned. Perhaps one should bear these thoughts in mind.
(DE) Mr President, Vice-President Barrot, thank you for your understanding of Parliament's clear stance in relation to procedural issues. We are not rejecting the proposals of the Council and the Commission. Rather, we want to take part in the decision-making process. That is the crucial point, in terms of our vote.
It is quite clear that Europol is one of the European Union's success stories. Particularly in the fight against drug crime, human trafficking, the funding of terrorism and the printing of counterfeit money, Europol plays a pivotal role in terms of the exchange of information and provides a focus for existing police cooperation networks. It is of the utmost importance that its functions are expanded further. That is why we should also welcome the fact that the agency will have a new basis. That is where we will need an exchange of data and internal links between the police forces in the European Union. We need this in order to successfully combat terrorism and crime. We also need these things - and that must be made equally clear - in order to uphold the rights of European citizens.
Here is a European attitude, and clear European values, which were also reinforced here in Parliament by a broad majority in the Decision on SWIFT codes in mid-September. We have to demand the following from the Council and the Commission: this fundamental principle, and these guidelines, now also have to be implemented in negotiations with the United States. We need to do this in order to ensure the security of European citizens.
(HU) I, too, am pleased that the Council has made a commitment to the further development and reform of the European Crime Prevention Network. In light of this, it is really a pity - as several people have already mentioned - that the representatives of the Council are no longer present during this debate.
I, too, would like to separate my comments on the process from the actual contents. The decision that this network was necessary was made 10 years ago. The current assessment has shown that the network has not made the most of the opportunities which might have been given. However, it has also been made clear that we need such a network, and we need to develop it further, involve civilians and researchers, and cooperate with law enforcement agencies. I, too, would like to say that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament regards the network's work and further development as important. The fact that the European Parliament is now rejecting this initiative is precisely so that this measure will have even stronger legitimacy under the Treaty of Lisbon and that we can become more actively involved in it.
(SV) Mr President, Europe's greatest failure today is that we have still not succeeded in putting a stop to the people-trafficking that is going on right in front of our eyes. Women and children are sold like commodities over the counter throughout our Member States. A conservative estimate by Europol suggests that half a million women will be bought and sold in Europe in 2009. This is something that we have to talk openly about and we need to come up with strategies to eradicate it.
There are institutions within the EU whose goal it is to combat people-trafficking and organised crime, but as things currently stand, these have many shortcomings. Cooperation between the Member States, the Commission, the Council and Parliament needs to improve radically for us to have any chance of tackling serious crime once and for all. This includes organised crime, the activities of the mafia and people trafficking, too.
In just a few days' time, the Treaty of Lisbon will enter into full force. I think we will then be able to breathe a little easier, because we will finally have the hope of deeper cooperation to ensure the security of our citizens throughout the Member States. Soon, we will be able to see Europol strengthened and there will be effective cooperation between Europol and Eurojust. Then we will finally be able to take up the fight against organised crime in Europe, including people-trafficking and mafia-like crime syndicates. Let us, in 2009, once and for all say that people-trafficking is unworthy of Europe in this day and age.
(DE) Mr President, ladies and gentlemen, we should discuss today's debate, and particularly the decisions which follow the discussion, not from a formal, but rather a political perspective.
Uniform standards for laboratory work are, of course, also important for cooperation between the police and the judiciary that is based on trust. However, there are many aspects of this matter which time does not permit us to discuss. In principle, however, the core issue is altogether different, namely how seriously the political acteurs take the Treaty of Lisbon, the rights of the Parliament and the citizens, as well as the trustworthy cooperation of the Council and the Parliament.
I would like to give three examples: the Treaty of Lisbon describes the High Representative as a strong voice for Europe, and it is a great shame that the Member States have clearly also applied different criteria in this case. The agreement on SWIFT codes, which is controversial in many ways, could once again be subjected to careful scrutiny by the European Parliament next Monday. Instead, it is to be quickly ticked off the list a few hours beforehand and signed with the United States.
We are facing the same situation with the topics we are dealing with here. Shortly before the Treaty of Lisbon enters into force, we are being asked to quickly push through decisions, which include provisions for the future which will limit our scope for making decisions, or at least significantly restrict them. We have to ask ourselves why this is the case, as it was certainly possible to submit new proposals on other issues.
The Council's and the Commission's stance lost them the chance to send a clear message to the people of Europe, a sign of commitment to implementing the treaty, a sign of a democratic Europe of the citizens. We, the European Parliament, have only one option: we must reject these proposals, as we want a broad public debate and we want to use our strengthened rights to support the citizens now, rather than in the near or more distant future.
(IT) Mr President, ladies and gentlemen, this evening's very interesting debate has helped us to understand some very important points, particularly concerning the European Crime Prevention Network.
Firstly, now that we have the Treaty of Lisbon, Parliament's role in the framework of codecision procedure must be increasingly enhanced, and in two ways. First, culture: organised crime and mafia organisations can be eliminated above all with information and awareness. A great Italian judge, Giovanni Falcone, who was murdered by the Mafia, used to say that the latter was a phenomenon that had a beginning and an end. The end must consist of a huge mobilisation in cultural terms, and it must start in Europe and in Parliament.
A second point is that organised crime must be combated more effectively, above all with the introduction of the European public prosecution service, and I think also with the inclusion of certain very serious crimes, foreseen only in certain Member States. I am thinking, for instance, of mafia crimes.
We must understand that the mafia crisis concerns the whole of Europe, since mafia organisations have the capacity to penetrate right through institutions as well. There is a very close relationship between mafia organisations and corruption, as recent reports have also emphasised, and fraud in the European Union, as we were recently told by the European Court of Auditors too.
(IT) Mr President, ladies and gentlemen, as shadow rapporteur of one of the dossiers on Europol, I can only reassert what has already been said by the Members who have spoken before me.
Thanks to its role in the collection, analysis and exchange of information, Europol facilitates investigations in Member States and has thus become an important tool in the fight against crime.
We need to be more effective in tackling crime, but at the same time, we must resolutely assert the authority of this Parliament.
The Council has decided that it will, in any case, adopt the texts of the Europol package on 30 November, without waiting for Parliament to obtain the power of codecision on this matter with the entry into force of the Treaty of Lisbon on 1 December.
The aim of rejecting the proposals is not to stand in the way of Europol assuming its new role as a European body, but to have the powers of this Parliament, the European Parliament, extended, especially on important matters relating to freedom, security and justice.
Finally, I think that it is right to give Parliament greater powers of scrutiny over Europol's activities in order to check that the handling of data held by Europol does not undermine the rights of European citizens.
(SK) The field of forensic medicine has gained prominence in recent years, mainly due to its ever increasing importance in the fight against crime and criminality.
The high level of cooperation between countries may, in this regard, help towards greater effectiveness in the fight against crime. Practical experience shows clearly that such cooperation is not enough in itself and that it is essential to create a common legal framework setting out standards for the activities of forensic laboratories as well as a network of such highly-qualified laboratories across the entire European Union.
The fact that there is no agreement through which common accreditation standards could be applied to the analysis of scientific evidence is a serious deficiency which must be corrected. I hope for this reason that the Council will launch initiatives as soon as possible and produce a new document as soon as possible in which the European Parliament will also have considerable involvement.
Despite the fact that I wanted to talk more about forensic laboratories, Mr President, I would like to say in conclusion that it is definitely not my ambition to inflate the importance of the European Parliament, but I consider it absolutely unprecedented that no representative of the Council was able to find the time to come here and listen to our views.
(PL) Mr President, speaking as a law graduate and former police officer, I would like to stress the importance of the Council framework decision, whose objective is to oblige all forensic laboratories supplying the results of genetic and fingerprint tests to observe the ISO 17025 international standard. This extremely significant decision is intended to strengthen the credibility and reliability of the evidentiary process, and, in so doing, to increase the confidence of society in law enforcement agencies and the justice system.
(PL) Mr President, we will probably return to this subject in six months, when we will find ourselves facing the same problems. On the one hand, it will be important for us that the police and Europol work as effectively as possible. On the other hand, we must always remember that we are also dealing here with matters of human rights, and very often with matters of sensitive data.
The same work will be waiting for us, and so in relation to this, I would like to call attention in particular to Article 15 of the Council Decision adopting the implementing rules governing Europol's relations with partners, including the exchange of personal data and classified information. For I would like to draw attention to the fact that we are talking, here, about very sensitive data, and we are saying that transmission of such data shall not be permitted unless strictly necessary. We need to think about who is to decide what is strictly necessary, because this is an extremely significant question.
Mr President, my job has not been easy given the Council's absence. Even so, I would like to mention some of the reasons that have led your Commission to agree to table these texts nonetheless.
Concerning Europol first of all, it would be difficult to stop Europol from becoming an agency. There will be other texts on Europol, and Parliament will, of course, be colegislator. It would be very difficult to interrupt Europol's work. May I also clarify that the head of Europol is now a British man of great quality. It would be a shame to somehow interrupt Europol's work.
Regarding the other two texts, it is important to recognise that these are the result of an initiative by the Council and the Member States. Even so, it is a step forward for Member States to have accepted the idea of laboratory accreditation in order to have reliable data. It is a positive result and a step forward.
As for the prevention network - and this is where Parliament's observations are most justified - it will surely be necessary in the future to strengthen it and give it other tasks. I understand you perfectly and I thank Mr Busuttil and Mr Strasser - and the chairman of the Committee on Civil Liberties, Justice and Home Affairs was here earlier too - for having understood that I also feel strongly that Parliament should be closely involved. Everything I have done over the past five years has been thanks to Parliament's support. I am therefore, as you know, truly keen for Parliament to be involved.
Moreover, I would like to add that the Commission believes we need an in-depth, case-by-case analysis in order to determine whether or not we should change the third pillar acquis. It is important to understand that we are in a period of transition from an intergovernmental approach to a community approach, and I am delighted for Justice and Home Affairs.
I am also conscious of the fact that you are all keen to be involved in a form of police cooperation that is respectful of human rights and mindful of the European Union's values. Of course! I believe that Parliament's role will have a positive impact on all future texts that will enable us to take police cooperation further, once again in conformity with citizens' values and rights.
Nevertheless, this is a period of transition and I entirely understand your desire to become involved in the preparation of these texts. However, I repeat that the Commission believes that we should review the texts of the third pillar acquis in a full, case-by-case analysis. Should existing instruments become obsolete or need supplementing or updating, then we will be able to make proposals. My successors will make proposals that allow Parliament to improve the texts, for it will at last be colegislator.
On this point, Mr President, may I reiterate that at the end of my term of office, I will pay careful attention to all the suggestions made to me by the European Parliament. May I stress, however, that we are well aware that a number of texts necessary for police and judicial cooperation will need to be given a new basis, thereby enabling Parliament to carry out its role as colegislator.
In the meantime, I hope you will understand why I have tried to explain our reasons for wanting Europol to become an agency on 1 January and to continue its work, and we have taken note of the progress that Member States have willingly made in terms of laboratory accreditation and the crime prevention network.
Once again, I understand Parliament's position and rest assured that in the coming weeks I will, as far as possible, defend this great area of freedom and security that Member States will henceforth develop with Parliament's active support.
deputising for the rapporteur. - Mr President, we have had a very good debate this evening. I think it is the Presidency that stands indicted tonight for their absence. They have not been here, and I think they must bear the shame for it.
I just want to make a couple of points. I agree totally with Sophia in 't Veld. Of course, we want a strong Europol in the longer term, and even a better, more cooperating Europol where that is necessary. We only have to look at the many problems we have facing our borders today - drugs, human trafficking, international crime and terrorism, to name but a few - to see the need for that.
I think it was the spokesman for the PPE who raised a point that came very close to me when he talked about the rights of the victim weighed against those of the perpetrator. I think that this is something we have got to give very serious thought to.
Very sadly, we so often see those who carry out the crime get more sympathy and more support than the victim who was on the receiving end of what happened. There are many areas where that can be shown to have been the case. There is no way that can be held to be acceptable. I believe that we must give more support to the victims, and I think that then clearly identifies who was the victim. No way can you have those who perpetrate the crime being given equal treatment with the victim.
Anyone who believes that in today's society we can survive without cooperating is living in cloud-cuckoo land. That is the reality as far as I see it. We had a very plain example where I come from - in Northern Ireland - over the last few weeks, where cooperation between the Police Service of Northern Ireland and the Garda Síochána in the south made it possible to apprehend, bring back and prevent entering the market millions upon millions of cigarettes. Do you really think that could have happened if there had not been cooperation - not just between them, but cooperation all the way to the Far East?
Yes, my friends, we have to have a strong Europol, yes, we have got to work towards that and, yes, we must look to cooperate where it is in the best interests of everyone.
rapporteur. - Mr President, before I make my intervention, I, too, would like to extend my gratitude to Commissioner Barrot. I can only say that he has set the standards very high for his successor.
I will not go into the substance, because I think we should have that debate later, but I will briefly come back to the procedure, because I would like to clarify one thing.
I have heard indirectly, as it were from the empty chair over there, that there is a very good reason why the Council is in a rush, namely because we do not want to stop Europol working. It has to become an agency by 1 January.
But if the Council were sincerely interested in the views of the European Parliament it could have been here. It could have started the procedure much earlier than the end of July. It could even have accepted the European Parliament's offer to work very quickly, because the Parliament always shoulders its responsibilities, and we work very quickly if we have to.
We offered that to the Council by way of a procedure that would be in the spirit of Lisbon at the very least. We asked for one month's extension, but the Council was simply unwilling to give us that extension; and the fact that the Council is absent today, and has not been interested in talking to the European Parliament, only demonstrates that they simply do not want to involve the European Parliament; it demonstrates their insincerity.
I regret that, because, by now, it is seven days, three hours and forty minutes away: we will have to work together. I would just like to point out here that, as has been said very well by one of our colleagues, this is not about our egos. It is not about the European Parliament being sidelined. It is not even about the national parliaments being sidelined. This is about accountability to the citizen, because it concerns very important decisions.
We are talking about the transfer of personal data and confidential documents to third parties, about the data and confidential information of our citizens, the people that we represent. Those are the ones that the Council is accountable to, more than to us.
Finally, I heard what the Commissioner said, but I would like to have a statement from the European Council promising - given that they have rushed through this whole package - that they will withdraw or review the decision as quickly as possible, within a maximum of six months, and then fully involve the European Parliament in a full codecision procedure and be accountable to the citizens.
Mr President, first of all, I would like to thank the Commission for its work in relation to Europol, and I would like once again to state that this is not a question of hindering the process of transforming Europol into an EU agency.
However, the question of what remits are given in terms of the relationship between the State and the citizens is, of course, as fundamental as it is sensitive, and one which ought to be discussed here in Parliament. In a democratic system, it is a decision that must be taken by parliament, and one which must be discussed in depth to give the final outcome sufficient legitimacy.
I find it quite worrying that, as Mrs in 't Veld has already said, the Council is not even present to hear this criticism, something that I believe to be a fundamental part of any democracy. I hope that the government will finally take on board the Parliament's criticism regarding the work that has been carried out to date in the field of security policy.
A debate on the rights of citizens is needed at parliamentary level throughout Europe, as is a debate on the effectiveness of our security policy. The European Parliament and national parliaments must play a more significant role in both.
I would like to thank the rapporteurs for the signal we have given together here, and hope that it was unmistakeably clear and that the Council will also respond to it.
Mr President, I would like to express my deep respect for the European Police Office, which I certainly support. I hope that, as soon as possible, it will have available all the legal, human and material resources it needs to achieve its objectives and realise its full potential, under the Treaty of Lisbon.
To summarise very briefly, what is the European Police Office, the new Office?
It has ceased to be intergovernmental and is now a Community body, with a Community budget and under the control of the European Parliament. We should, however, consider what is least defined. We should ask ourselves what is most uncertain.
What is most uncertain in the decision is control by the European Parliament. We cannot therefore understand or accept, Mr President, the haste that no one can reliably justify, and which is, in short, limiting Parliament's control role. This is the 'A' in this ABC, Mr President. We cannot accept the Council washing its hands of the matter either. Tomorrow, when we vote, we will ask the Council for a statement along the lines already referred to. It should be a statement that says that it commits to putting forward a new package of legislation under the Treaty of Lisbon, within six months.
Finally, Mr President, it is neither reasonable nor acceptable for us to help to promote the very thing we are criticising. For example: six reports on such important matters cannot be debated in little more than an hour and a half, in a single afternoon. Firstly, we are talking about the crime prevention network, secondly about the forensic laboratories, and we are also talking about four reports on Europol. This is not reasonable.
We have seen how important this debate is, but we have not been able to go into great depth because Parliament itself and its services have made it impossible for us to do so, as we are required to deal with no less than six reports at the same time.
I therefore hope, Mr President, that in future, more thought will go into holding the debates that concern us and occupy us so much. We will put questions to the Council tomorrow.
Mr President, ladies and gentlemen, I should like to thank the Members who have taken part in this debate. I should, in particular, also like to thank Mr Barrot for having taken our concerns on board.
Our proposed rejections are not unjustified: they are not intended as a simple 'no' to the Council. On the contrary, we should like to be involved, given that the Treaty of Lisbon will come into force within a few days, and I consider that Parliament's role as colegislator is of fundamental importance.
I had personally asked the Council formally to present a much more ambitious proposal on the European Crime Prevention Network and to do so immediately after the entry into force of the Treaty of Lisbon. This proposal was not presented. Therefore, it proved truly necessary to reject the proposal, and I believe that Parliament has the right to operate on the basis of full codecision, especially regarding such important issues as this.
I thank Mr Nicholson for what he said concerning the roles of victims and perpetrators, roles that are too often reversed. In the few months that I have been in Parliament, I have noted that Parliament and the European Union have accorded an extraordinary degree of importance to the fight against terrorism, while sadly there is a lack of will to address not only the fight against crime, but the organised crime that is at the root of it.
It is impossible to imagine combating or preventing crime without considering the possibility of a more comprehensive operation to repress and prevent organised crime and the Mafia - as Mr De Magistris has stated, quoting the remarkable words of Judge Falcone, who was murdered by the Mafia.
This said, I should like to make a small digression as someone who unfortunately has had first-hand experience of these matters. All too often, there is not only confusion between victim and perpetrator, but there are governments - and sadly the Italian Government has not paid much attention to this matter - which put victims of the same type of crime on a different footing from each other. Victims of terrorism are treated in one way, and victims of the Mafia in another.
In my view, these differences and forms of discrimination cannot continue to exist, because such differences have absolutely no place in a Europe that aims to base its policy on innovation.
Please allow me also to join those who have congratulated Jacques Barrot for his responsible and excellent work. I would like to thank the rapporteurs for their work.
The joint debate is closed. The vote will take place on Tuesday, 24 November 2009.
Written statements (Rule 149)
The Treaty of Lisbon substantially changes the institutional balances that were originally outlined by the Treaty of Maastricht concerning police and judicial cooperation in criminal matters by including, though with substantial exceptions, the ordinary legislative procedure relating to the area of freedom, security and justice.
It is therefore necessary for any amendment to the measures implementing the Europol decision to be adopted within the new legislative framework envisaged by the Treaty of Lisbon. Europol cannot be strengthened unless Parliament is able to express itself properly on regulations relating to measures that are not purely technical but political, such as the transfer of personal data.
Allow me to add a thought concerning the European Union's increasingly outward-looking stance and the increased synergy between internal security and defence. Even if the treaty has no immediate effect on the development of security and defence markets, it paves the way for the development of a more integrated and consistent security market, which requires legislative actions that are coordinated and therefore interinstitutional. It would therefore be all the more inconsistent, if not indeed harmful, to adopt 'political' amendments to the measures implementing the Europol decision that do not follow the legislative procedure envisaged by the Treaty of Lisbon.